~A~ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
   1
                                                                                                                                           Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT INA CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                      v.

                        Misael Arguelles-Cruz                                      Case Number: 3:19-mj-21349

                                                                                   BrianPFunk
                                                                                   Defendant's Attorney


 REGISTRATION NO. 8410298

 THE DEFENDANT:
  lZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                                 Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

  D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~



  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                    dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               ~TIME SERVED
  lZI Assessment: $10 WAIVED lZI Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, March 20, 2019
                                                                              Date of.Imposition of Sentence




                                                           MAR 2 0 2019
                                                 CLERK, U.S. DISTRICT COU
                                             ~~UTHERN DISTRICT OF CALIFO~~IA
  Clerk's Office Copy                                                     DEPUTY                                               3: l 9-mj-21349
